Citation Nr: 1111276	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  08-03 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right hip disorder.

2.  Entitlement to service connection for a bilateral knee disability.  


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from November 7, 1977 to August 30, 1978, and on active duty from April 2003 to May 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied the above claims. 

The Veteran also initially appealed the issues of entitlement to service connection for a lower back disorder and entitlement to service connection for gastroesophageal reflux disease (GERD).  In a January 2011 rating decision, the RO granted these claims, constituting a total grant of the benefits sought on appeal with regard to these issues such that they are no longer before the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, an additional remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record on which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he suffers from right hip pain and bilateral knee pain as a result of his military service.  His service treatment records show that he complained of right hip pain in March 2004 while he was deployed in Iraq.  At the examination, he attributed the pain to excessive wear of military gear and standing for long periods of time.  It was recommended that he follow-up with this condition upon return to his home station.  On his June 2004 post-deployment health assessment, the Veteran stated that his health had gotten worse while he was deployed.  He responded affirmatively to the question of whether he experienced swollen, stiff, or painful joints, and listed "joint/leg pain" as a health concern he had due to his deployment.  

The Veteran was regularly seen for treatment of his right hip pain throughout the remainder of his period of service.  In July 2004, he complained of right groin pain starting six months prior in Iraq with popping.  He was diagnosed with groin strain and sent for a consultation.  The consulting physician found that the Veteran did not have right groin strain as there was no mechanism of injury.  It was noted that he was very tender to palpitation at the anterior right hip, which suggested iliopectineal bursitis, but that he also had stiffness in a capsular pattern suggesting joint injury or early osteoarthritis.  A hip x-ray showed normal bones, joints, and soft tissue, with no fracture or dislocation seen.  A summary of defects and diagnoses dated December 2004 appears to list osteoarthritis of the right hip, and Medical Evaluation Board Proceedings records show a diagnosis of left hip iliopectineal bursitis.  It is not clear what the basis is for providing a diagnosis of the left hip as opposed to the right.  The Veteran received early release from active duty, but his hip pain was ultimately determined to be medically acceptable and was therefore not one of the listed reasons for his release.  There is no treatment for knee pain in the service treatment records.   

It should be noted that the Veteran also listed "iliopectineal bursitis" as the right groin, hip, and leg disorder for which he was seeking service connection on his May 2005 claim.

The Veteran was first provided with a VA examination in July 2005.  The diagnoses provided are mild chronic strain in the right hip and groin, requiring no specific treatment; and mild chronic strain in both knees, requiring no specific treatment.  

In the Board's October 2009 remand order the AMC was directed to provide the Veteran with another VA examination in order to obtain an opinion with regard to the etiology of the Veteran's right hip and knee disorder.  The examiner was asked perform all necessary studies and tests and to set forth the complete rationale for all opinions expressed and conclusions reached. 

In December 2009, the Veteran was provided with a VA examination.  The examiner diagnosed the Veteran with grade 1 chondromalacia patella and mild medial meniscus degeneration without tear of the left knee, and grade 1 chondromalacia patella and minimal medial meniscus degeneration without tear of the right knee.  The examiner gave the opinion that the issue of any relationship of these diagnosed knee disorders to active service could not be resolved without resort to speculation.  Additionally, the examiner did not give an opinion as to the etiology of any diagnosed hip disorder as the examiner reported that the Veteran did not have any complaints related to his right hip.  No examination of the right hip appears to have been performed. 

The Board finds that the December 2009 VA examination report is inadequate for rating purposes.  With regard to the Veteran's right hip, the examiner did not provide an examination, nor did he resolve his conclusion regarding the lack of any present disability with the diagnosis of right hip strain found in the July 2005 VA examination report.  As the Veteran filed his claim in May 2005, the Veteran's complaints of hip pain and the diagnosis of the July 2005 VA examiner occurred within the appellate period.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirement that a current disability be present is satisfied even when a claimant has a disability at the time the claim is filed, or during the pendency of that claim, even if the disability resolves prior to VA's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Therefore, the requirement that a current disability be present is satisfied in this case, and an opinion regarding the etiology of the Veteran's previously diagnosed hip disorder is needed in order to adjudicate the Veteran's claim.  See 38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Furthermore, with regard to the opinion provided for the Veteran's bilateral knee disorder, a conclusion that a diagnosis or etiology opinion is not possible "without resort to speculation" is only a medical conclusion that may be relied on by the Board, comparable to a firm diagnosis or a conclusive opinion, if the basis for such a conclusion is adequately explained or is otherwise apparent upon a review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Here, the examiner gave the opinion that any opinion would be speculative due to the lack of any reference to treatment for a knee condition in the service records.  In providing this opinion, the examiner did not provide a sufficiently unambiguous explanation, and impermissibly relied upon the lack of service treatment records.  Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion).  Therefore, on remand, an additional opinion should be obtained.  If the examiner cannot provide an opinion without resort to speculation, a thorough explanation for the basis of that conclusion should be provided, with reference to the Veteran's statements regarding the history of this disorder.

Moreover, a Remand by the Board confers the right to compliance with the Remand orders on the Veteran and imposes a concomitant duty to ensure compliance with the terms of the Remand on the Secretary of Veterans Affairs, unless the noncompliance is nonprejudicial.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the Board has a duty to provide the Veteran with an additional VA examination where all pertinent symptomatology and findings are reported in detail, all indicated diagnostic tests and studies are accomplished, and the examiner sets forth a complete rationale for all the opinions expressed and conclusions reached.  Id.; see also October 2009 Remand Order.   

Lastly, as the evidence of record shows that the Veteran has received treatment and continues to receive treatment from the Central Alabama Veteran's Health Care System East Campus, in Tuskegee, Alabama, specifically the VA Outpatient Clinic in Dothan, Alabama, the AMC should conduct a review of the VA treatment records and associate any missing and recent treatment records with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Review the Veteran's VA treatment records and make arrangements to obtain a copy of any missing treatment records from Central Alabama Veteran's Health Care System East Campus, in Tuskegee, Alabama, specifically the VA Outpatient Clinic in Dothan, Alabama.  The Veteran's recent VA treatment records, dated since May 2009, should also be obtained on remand.

2.  Thereafter, schedule the Veteran for a VA orthopedic examination with a different VA examiner.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated studies, including x-rays, should be accomplished.  

The examiner is requested to provide a diagnosis of any disorder found to be present upon examination of the right hip and bilateral knees.  The examiner should also determine the date of onset of the Veteran's knee condition, to include consideration of the Veteran's reported history of onset.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed disorder of the (1) right hip and (2) right and left knee had its clinical onset during active service or is related to any in-service disease, event, or injury.  

In providing these diagnoses and opinions, the examiner is asked to specifically (1) address the treatment and diagnoses provided for the Veteran's hip disorder in the service treatment records, and (2) the diagnoses provided by the July 2005 VA examiner.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  Specifically, if the examiner finds that the requested opinion cannot be provided without resort to speculation, the examiner must thoroughly explain the basis for that opinion. 

3.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

4.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


